                          Case 2:18-cv-02916-TLN-DMC Document 49 Filed 10/08/20 Page 1 of 2


                 1        TROY DOUGLAS MUDFORD ..... California State Bar No. 156392
                          ESTEE LEWIS..................................California State Bar No. 268358
                 2        CATHLEEN THERESA BARR ....... California State Bar No. 295538
                          BRANDON STORMENT ...............California State Bar No. 267260
                 3
                          BARR & MUDFORD, LLP
                 4        1824 Court Street/Post Office Box 994390
                          Redding, California 96099-4390
                 5        Telephone: (530) 243-8008
                          Facsimile: (530) 243-1648
                 6
                          Attorneys for Plaintiffs
                 7

                 8

                 9                                    UNITED STATES DISTRICT COURT
                 10                                   EASTERN DISTRICT OF CALIFORNIA

                 11

                 12        TIFFANY PHOMMATHEP,                               No. 2:18-CV-02916-TLN-DMC
                 13        JOHN PHOMMATHEP SR.
                           J.P. II, a Minor, by and through his Guardian     ORDER RE: STIPULATION TO PERMIT
                 14        ad Litem, TIFFANY PHOMMATHEP;                     PLAINTIFFS TO FILE A SECOND
                           J.P., a Minor, by and through his Guardian        AMENDED COMPLAINT IN
                 15        ad Litem, TIFFANYPHOMMATHEP;                      PHOMMATHEP, ET AL. V. COUNTY OF
                           N.P, a Minor, by and through his Guardian         TEHAMA, ET AL.
                 16        ad Litem, TIFFANY PHOMMATHEP,
                 17
                                        Plaintiffs,
                 18
                                        vs.
                 19
                           COUNTY OF TEHAMA;
                 20        TEHAMA COUNTY SHERIFFS’ OFFICE;
                 21        SHERIFF DAVE HENCRATT, in his
                           individual and official capacity as Sheriff for
                 22        the County of Tehama Sheriff Department;
                           ASSISTANT SHERIFF PHIL JOHNSTON;
                 23        in his individual and official capacity as
                           Assistant Sheriff for the County of Tehama
                 24
                           Sheriff Department; and;
                 25        THE RANCHO TEHAMA ASSOCIATION
                           INC.,
                 26        JOHN/JANE DOES 1-20

                 27                     Defendants.
                          _________________________________________
                 28
BARR & MUDFORD
    Attorneys at Law
    1824 Court Street
                                                                          Page 1
 Post Office Box 994390
Redding, CA 96099-4390
                                      Order Re Stipulation to Permit Plaintiffs to File a Second Amended Complaint
     (530) 243-8008
                          Case 2:18-cv-02916-TLN-DMC Document 49 Filed 10/08/20 Page 2 of 2


                 1               IT IS HEREBY ORDERED, per Stipulation by the parties, that plaintiffs may file a

                 2        Second Amended Complaint in the above-captioned matter.
                 3
                                 IT IS FURTHER ORDERED that, per prior Stipulation by the parties, a responsive
                 4
                          pleading to the Second Amended Complaint is due no later than January 4, 2021.
                 5
                                 IT IS SO ORDERED.
                 6

                 7
                          DATED: October 7, 2020
                 8

                 9                                                            Troy L. Nunley
                                                                              United States District Judge
                 10

                 11

                 12

                 13

                 14

                 15

                 16

                 17

                 18

                 19
                 20

                 21

                 22

                 23

                 24

                 25

                 26

                 27

                 28
BARR & MUDFORD
    Attorneys at Law
    1824 Court Street
                                                                         Page 2
 Post Office Box 994390
Redding, CA 96099-4390
                                     Order Re Stipulation to Permit Plaintiffs to File a Second Amended Complaint
     (530) 243-8008
